       Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 1 of 34




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BONDEX INSURANCE COMPANY,

                      Plaintiff,

                         vs.

 TRIO SITEWORKS, LLC; PAUL VERNA and                CIVIL ACTION NO: 19-614
 MARIA VERNA,

                    Defendants,


                                   AMENDED COMPLAINT

       Plaintiff, Bondex Insurance Company (“Bondex”), by way of Amended Complaint against

Defendants Trio Siteworks, LLC (“Trio”), Paul Verna and Maria Verna, jointly and severally,

alleges and says:

                                           PARTIES

       1.      Plaintiff, Bondex, is a New Jersey corporation with a principal place of business

located at 30A Vreeland Road, Florham Park, New Jersey.

      2.       Defendant, Trio, is, upon information and belief, a Pennsylvania Corporation with

a principal place of business at 1167 West Baltimore Pike, Suite 268, Media, Pennsylvania 19063.

      3.       Defendant Paul Verna is a natural person who, upon information and belief, resides

at 600 Crum Creek Road, Media, Pennsylvania 19063.

      4.       Defendant Maria Verna is a natural person who, upon information and belief,

resides at 600 Crum Creek Road, Media, Pennsylvania 19063.
        Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 2 of 34




                                    JURISDICTION AND VENUE

        5.       Jurisdiction is conferred on this Court by 28 U.S.C. § 1332 and 28 U.S.C. § 1367

because the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00),

exclusive of interest and costs, and complete diversity of citizenship exists between the Plaintiff

and the Defendants.

        6.       Venue lies in this district pursuant to 28 U.S.C. § 1391(a) because the Defendants

reside in this judicial district.

                                          FIRST COUNT

                                               (Fraud)

        7.       Bondex repeats and re-alleges paragraphs 1 through 6 hereof as if set forth herein

        8.       Trio and/or its principals and/or representatives requested that Bondex issue surety

bonds on behalf of Trio.

        9.       As one of the conditions to the issuance of any bonds, the Defendants Trio, Paul

Verna and Maria Verna (collectively, “Indemnitors” or “Defendants”), were obligated to go

through Bondex’s underwriting procedures so that Bondex could determine if Bondex would issue

bond(s) on behalf of Trio.

        10.      As part of this underwriting process, Defendants were obligated to submit financial

statements and other documentation to Bondex to determine if Bondex was willing to issue bonds

on behalf of Trio and, if Bondex was to issue bonds, the penal sum(s) of any such bond(s).

        11.      As part of Bondex’s underwriting process, on or about May 3, 2016, Paul Verna

and Maria Verna submitted a “Report on Compiled Statement of Financial Condition” (“2016

Financial Condition Statement”) to Bondex.




                                                  2
        Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 3 of 34




        12.    The Financial Condition Statement consists of an Accountants’ Report Letter and

a Statement of Financial Condition. A copy of this document is attached hereto as Exhibit A.

        13.    The Accountants’ Report Letter was prepared by Verna and Associates.

        14.    According to the Statement of Financial Condition, on May 3, 2016, Paul Verna

was a ninety (90) per cent owner of Verna & Associates.

        15.    On May 3, 2016, Paul Verna and/or Maria Verna was/were the sole owners of Out

of Site Infrastructure (“Out of Site”).

        16.    Upon information and belief, at that time, United States Surety Company provided

bond(s) to Out of Site.

        17.    Upon information and belief, Out of Site, Paul Verna and Maria Verna executed a

written General Agreement of Indemnity (“GAI”) in favor of United States Surety Company

wherein Out of Site, Paul Verna and Maria Verna agreed, inter alia, to indemnify and/or exonerate

United States Surety Company in connection with any losses sustained by United States Surety

Company in connection with bonds issued by United States Surety Company on behalf of Out of

Site.

        18.    Upon information and belief, subcontractors of Out of Site and/or Obligees under

Performance Bond(s) issued on behalf of Out of Site made claims against United States Surety

Company’s bond(s).

        19.    As a result of these claims, upon information and belief, on May 13, 2016, United

States Surety Company made a collateral demand against Out of Site, Paul Verna and Maria Verna.

        20.    This collateral demand occurred 10 days after Paul Verna and Maria Verna

submitted the 2016 Financial Statement to Bondex.




                                               3
       Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 4 of 34




       21.     The 2016 Financial Statement does not mention any liability related to the GAI

executed by Paul Verna and Maria Verna with respect to the bonds issued by United States Surety

Company on behalf of Out of Site.

       22.     Upon information and belief, at the time that Indemnitors Paul Verna and Maria

Verna transmitted the 2016 Financial Statement to Bondex, they knew that Paul Verna and/or

Maria Verna would have liability to United States Surety Company.

       23.     Even if Indemnitors Paul Verna and Maria Verna did not know that they had

liability to United States Surety Company at the time they transmitted the 2016 Financial

Statement to Bondex, they had an obligation to advise Bondex of their liability to United States

Surety Company at the time they learned about their liability on May 13, 2016 from the collateral

demand.

       24.     On October 27, 2016, United States Surety Company entered a Two Million

($2,000,000.00) Dollar Judgment (hereinafter “Judgment”) against Out of Site, Paul Verna and

Maria Verna.

       25.     Indemnitors never advised Bondex that the $2,000,000 Judgment was entered not

only against Out of Site but also against Paul Verna and Maria Verna, individually.

       26.     The Defendants Paul Verna and Maria Verna had an obligation to advise Bondex

of any judgments against them as part of Bondex’s underwriting process.

       27.     Had Paul Verna and/or Maria Verna disclosed the Two Million Dollar ($2,000,000)

Judgment, Bondex would have considered entering into contracts with Paul Verna and Maria

Verna a significantly higher business risk.

       28.     Had Bondex been advised about the $2,000,000 Judgment against Paul Verna and

Maria Verna, same would have affected Bondex’s underwriting decisions, and decision to enter



                                               4
        Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 5 of 34




into a contract with Paul Verna and/or Maria Verna upon which Bondex issued bonds on behalf

of Trio.

        29.    Defendants Paul Verna’s and Maria Verna’s failure to advise Bondex that a

Judgment was entered against them personally constitutes a material factual misrepresentation.

        30.    Indemnitors were aware of the falsity of these misrepresentations when they were

made to Bondex.

        31.    Indemnitors made these misrepresentations to Bondex with the intention that

Bondex rely on same in connection with its underwriting process and entering into a contract with

them.

        32.    Bondex reasonably and justifiably relied on these misrepresentations to enter into

a contract with the Defendants and to issue bonds on behalf of Trio.

        33.    Bondex has received claims on some of these bonds and has and will continue to

sustain losses on these bonds.

        CONSTRUCTION OF THE REPUBLIC BANK FAIRLESS HILLS, PARCEL #05-
                       46-388 Parcel B (“Fairless Hills Bond”)

        34.    At the specific request of the Indemnitors, and in reliance upon the GAI, Bondex

issued a Subcontract Performance and Payment Bond, Bond No. BX02240 (“Fairless Hills Bond”),

on behalf of Trio, as principal, with respect to the project known as Construction of the Republic

Bank Fairless Hills, Parcel # 05-46-388 Parcel B, Bristol, PA 19010 (“Fairless Hills Project”).

        35.    Nason Construction Inc. (“Nason”) was the Obligee on the Fairless Hills Project.

        36.    Nason made a Performance Bond claim against Trio.

        37.    Subsequently, Nason was sued by the Owner in connection with its work on the

Fairless Hills Project. (“Nason litigation”)




                                                5
       Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 6 of 34




      38.      Nason interposed a Third Party Complaint against Trio and Bondex in connection

with Trio’s work on the Fairless Hills Project.

      39.      Bondex settled Nason’s Performance Bond claim and the Nason litigation by

making a payment of $115,000.00 to Nason.

      40.      Additionally, Bondex incurred significant attorneys’ fees and costs related to the

Nason litigation.


      SCHWENKSVILLE BOROUGH AUTHORITY BOND (“SCHWENKSVILLE
                        PAYMENT BOND”)

       41.     Bondex issued a Payment Bond on behalf of Trio in connection with a construction

contract between Trio and the Schwenksville Borough Authority related to a project entitled

“Contract 18-1 Main Street and Church Road Water and Sewer Main Replacement”

(“Schwenksville Project”).

       42.     Several subcontractors have asserted claims against Bondex in connection with the

Schwenksville Payment Bond wherein they alleged that they were not paid for work performed on

and/or materials provided to the Schwenksville Project.

       43.     As a result of these claims, Bondex has sustained and/or will sustain losses in

connection with issuing the Schwenksville Payment Bond on behalf of Trio.

   LOWER MAKEFIELD TOWNSHIP, PA BID BOND (“LOWER MAKEFIELD BID
                            BOND”)

       44.     Bondex also issued a Bid Bond, Bond No. BDX000024104, on behalf of Trio in

connection with a construction project for Lower Makefield Township, Pennsylvania (“Lower

Makefield”) entitled “Heacock Force Main Replacement Project.” (“Heacock Project”)

       45.     Lower Makefield has made a claim against the Lower Makefield Bid Bond.




                                                  6
        Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 7 of 34




        46.     In its claim, Lower Makefield alleges that Trio was the successful low bidder on

the Heacock Project.

        47.     Lower Makefield further alleges that as Trio was the successful bidder on the

Heacock Project, Trio was required to submit all contract documents to Lower Makefield.

        48.     Lower Makefield further alleges that, although Trio was obligated to provide all

contact documents on the Heacock Project, Trio failed to do so.

        49.     As a result of Trio’s alleged failure to produce contract documents, Lower

Makefield terminated Trio.

        50.     As a result of this claim asserted by Lower Makefield against Bondex, Bondex has

and/or will sustain losses.

        51.     Additionally, it is possible that Bondex may sustain additional losses on other bonds

that it issued on behalf of Trio.

        52.     Due to the fraud committed by some or all of the indemnitors, Bondex is entitled

to recover damages.

WHEREFORE, Bondex requests judgment against Defendants, jointly and severally, for:

        a)      Indemnification for all losses which have been or will be incurred by Bondex as a

                result of issuing bonds on behalf of Trio;

        b)      Treble damages;

        c)      Punitive damages;

        d)      All legal fees;

        e)      All consultant and/or expert fees;

        f)      All costs and expenses;

        g)      Interest; and



                                                  7
        Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 8 of 34




        h)        Such other relief as the Court deems appropriate.



                                          SECOND COUNT

                                       (Fraud in the Inducement)

        53.       Bondex repeats and re-alleges paragraphs 1 through 52 hereof as if set forth herein.

        54.       Indemnitors made representations to Bondex related to their financial status.

        55.       These representations were material to Bondex deciding to issuing bonds on behalf

of Trio.

        56.       Indemnitors falsely made these representations with knowledge of their falsity or

recklessness as to their truth.

        57.       These representations were made with the intent of Bondex relying on them.

        58.       These representations were specifically made to induce Bondex to issue bonds on

behalf of Bondex when it had no obligation to do so.

        59.       Bondex justifiably relied upon these representations in deciding to issue bonds on

behalf of Trio.

        60.       Due to the issuance of these bonds, Bondex sustained losses.

        61.       Due to Indemnitors’ fraudulent inducement, Plaintiffs are entitled to damages.

        WHEREFORE, Bondex requests judgment against Defendants, jointly and severally, for:

        a)        Indemnification for all losses which have been or will be incurred by Bondex as a

                  result of issuing bonds on behalf of Trio;

        b)        Treble damages;

        c)        Punitive damages;

        d)        All legal fees;



                                                    8
       Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 9 of 34




       e)      All consultant and/or expert fees;

       f)      All costs and expenses;

       g)      Interest; and

       h)      Such other relief as the Court deems appropriate.



                                          THIRD COUNT

                                    (Fraudulent misrepresentation)

       62.     Bondex repeats and re-alleges paragraphs 1 through 61 hereof as if set forth herein.

       63.     Indemnitors made numerous representations related to their financial conditions.

       64.     Indemnitors’ claims related to their financial conditions were false.

       65.     Indemnitors knew that the claims related to their financial conditions were false.

       66.     Bondex relied on representations as to Indemnitors’ financial conditions in deciding

to issue bonds on behalf of Trio.

       67.     Indemnitors made these representations to Bondex with intent of influencing

Bondex.

       68.     Due to reliance on these representations, Bondex sustained losses.

       69.     Due to the Indemnitors’ material misrepresentations, Bondex is entitled to

damages.

       WHEREFORE, Bondex requests judgment against Defendants, jointly and severally, for:

       a)      Indemnification for all losses which have been or will be incurred by Bondex as a

               result of issuing bonds on behalf of Trio;

       b)      Treble damages;

       c)      Punitive damages;



                                                  9
      Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 10 of 34




       d)     All legal fees;

       e)     All consultant and/or expert fees;

       f)     All costs and expenses;

       g)     Interest; and

       h)     Such other relief as the Court deems appropriate.



                                        FOURTH COUNT

                   (Specific Enforcement of General Indemnity Agreement)

       70.    Bondex repeats and re-alleges paragraphs 1 through 69 hereof as if set forth herein

       71.    As another condition precedent to the issuance of any bonds, Indemnitors executed,

on August 2, 2017, a written General Agreement of Indemnity (“GAI”) (a copy of which is

annexed hereto as Exhibit B), the terms and conditions of which are incorporated herein by

reference.

       72.    Section 2 of the GAI provides, in relevant part, that:

       The Indemnitors hereby, jointly and severally, covenant, promise and agree to
       indemnify and hold harmless Surety from and against ANY AND ALL LOSS
       WHATSOEVER, including but not limited to any and all liability, loss, claims,
       demands, costs, damages, attorneys’ fees and expenses of whatever kind or nature,
       together with interest thereon at the rate set forth in Section 2.7 hereof, which
       Surety may sustain or incur for which the Surety becomes liable or has reason to
       believe it may be, or may become liable by reason of or in consequence of the
       execution and/or delivery by Surety of any Bond(s) on behalf of any Indemnitor,
       whether or not, such Bond(s) has been issued prior to execution hereof and whether
       or not Surety shall have paid any amount on account thereof, including but without
       limitation:
       2.1     Liability incurred, amount(s) paid and/or amount(s) reserved as to
       satisfaction or settlement of any and/or all claims, demands, damages, costs, losses,
       suits, proceedings and/or judgments relating to Principal’s nonperformance,
       incomplete performance and/or alleged nonperformance or incomplete
       performance of an Obligation (referred to herein as any agreement, undertaking
       and/or other duty, the performance of which is guaranteed by Surety pursuant to



                                                10
      Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 11 of 34




       and/or is the subject of a Bond) or any other matter covered by a Bond, or which,
       in the Surety’s sole determination, may be covered by a Bond; plus
       2.2      Liability incurred and/or expenses paid and/or incurred in connection with
       claims, suits or judgments relating to an Obligation or a Bond, including, without
       limitation, attorneys’ fees and all legal expenses, expert fees, and all fees and costs
       for investigation, accounting and engineering services, whether on salary, retainer
       or otherwise; plus
       2.3      Liability incurred and/or expenses paid in procuring or attempting to
       procure a release of liability under and/or exoneration of a Bond; plus
       2.4      Liability incurred and/or expenses paid in recovering or attempting to
       recover losses or expenses paid or incurred in connection with this Agreement, an
       Obligation and/or a Bond; plus
       2.5      Liability incurred or demands, claims, damages or expenses resulting from
       the failure of a Principal or Indemnitor to perform or comply with any or all the
       covenants and conditions of this Agreement, including, without limitation, the costs
       and/or expenses of Surety in connection with the enforcement of any of Principal’s
       or Indemnitor’s covenants and conditions contained herein or in connection with
       the exercise of any remedy of Surety hereunder, including, but not limited to
       Surety’s attorneys’ fees, all legal expenses, expert fees, consultant fees and all of
       Surety’s costs whether for employees on salary or otherwise; plus
       2.6      The obligations of Principal and Indemnitor hereunder shall also include, at
       Surety’s election, exercisable by Surety by the delivery of written notice to any
       Principal and/or Indemnitor, the obligation to defend at Principal’s and/or
       Indemnitor’s sole cost and expense, and with counsel acceptable to Surety, any suit,
       action or other proceeding initiated with respect to an Obligation or a Bond.
       However, Indemnitors agree that Surety has the sole discretion to decide to retain
       its attorneys and/or consultants and Indemnitors will be liable to Surety for all such
       fees and expenses.

       73.     The GAI also provides for the indemnitors to exonerate Bondex and/or to provide

collateral upon demand by Bondex.

       74.     At the specific request of one or more of the Indemnitors, and in reliance upon the

GAI, Bondex issued performance, payment and/or bid bonds on behalf of Trio.

       75.     Bondex has received claims on some of these bonds and has and will continue to

sustain losses on these bonds.

       76.     The Indemnitors, jointly and severally, are required by the GAI to make payment to

Bondex for all losses, costs, and/or expenses which have been or will be incurred by Bondex, in




                                                 11
          Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 12 of 34




satisfying bond claims in connection with bonds issued by Bondex on behalf of Trio, together with

all fees, costs and expenses incurred, including those in connection with this suit.

          77.    Bondex is entitled to specific performance of the GAI.

          WHEREFORE, Bondex requests judgment against Defendants, joint and severally, for:

          a)     Specific performance of the GAI, including the requirement that any losses which

                 have been or will be sustained by Bondex be paid back immediately;

          b)     All legal fees;

          c)     All consultant and/or expert fees;

          d)     All costs and expenses;

          e)     Interest; and

          f)     Such other relief as the Court deems appropriate.



                                          FIFTH COUNT
                                    (Contractual Indemnification)

          78.    Bondex repeats and re-alleges paragraphs 1 through 77 hereof, as if set forth herein

in their entirety.

          79.    The Indemnitors, by their execution of the GAI, agreed to indemnify and hold

Bondex harmless for all losses, expenses, and costs, including attorneys’ fees, incurred by Bondex

in connection with the Bonds issued on behalf of Trio.

          80.    Additionally, pursuant to the GAI, Bondex is entitled to be reimbursed for any and

all costs and expenses that might be incurred in enforcing the covenants and conditions of the GAI

itself.

          81.    The Indemnitors are liable to Bondex for all losses, costs, and/or expenses which

have been or will be incurred by Bondex in connection with the issuance of the Fairless Hills Bonds,

                                                  12
       Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 13 of 34




Schweknsville Bond, the Lower Makefield Bond and/or any other losses, fees, costs and expenses

which have been or will be incurred by Bondex in connection with bonds issued by Bondex on behalf

of Trio, for which indemnification is not being sought in any other action, including those incurred

in connection with this suit, all in accordance with the GAI.

        WHEREFORE, Bondex requests judgment against Defendants, jointly and severally, for:

        a)      Indemnification for all losses which have been or will be incurred by Bondex as a

result of issuing bonds on behalf of Trio;

        b)      All legal fees;

        c)      All consultant and/or expert fees;

        d)      All costs and expenses;

        e)      Interest; and

        f)      Such other relief as the Court deems appropriate.

                                          SIXTH COUNT

                                     (Contractual Exoneration)

       82.      Bondex repeats and re-alleges paragraphs 1 through 81 hereof as if set forth herein

in their entirety.

       83.      The Indemnitors, by their execution of the GAI, also agreed to exonerate and hold

Bondex harmless for all losses, expenses and costs, including attorneys’ fees, incurred by Bondex

in connection with the Bonds issued on behalf of Trio.

       84.      Indemnitors are liable to exonerate Bondex as to all losses, costs, and/or expenses

which have been asserted against and/or incurred by and/or will be asserted against and/or incurred

by Bondex in investigating and/or satisfying the bond claims, together with all fees, costs, and

expenses incurred, including legal fees, all in accordance with the GAI.



                                                 13
       Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 14 of 34




        WHEREFORE, Bondex requests exoneration from Defendants, jointly and severally, in

an amount equal to:

        a)       The amounts asserted and/or to be asserted against Bondex by any and all claimants

under any bond issued by Bondex on behalf of Trio ;

        b)       All legal fees;

        c)       All consultant and/or expert fees;

        d)       All costs and expenses;

        e)       Interest; and

        f)       Such other relief as the Court deems appropriate.

                                        SEVENTH COUNT

                          (Common Law Exoneration and Indemnification)

        85.      Bondex repeats and re-alleges paragraphs 1 through 84 hereof as if set forth herein

in their entirety.

        86.      Defendant Trio was the principal on behalf of whom bonds were issued by Bondex.

        87.      Since the Surety is entitled to be indemnified and exonerated by its principal at

common law, Trio is liable to Bondex for complete exoneration and/or complete indemnification

at common law.

        88.      Bondex is entitled at common law to complete exoneration and/or complete

indemnification from Trio in connection with any payments which have been, or will be made, by

Bondex in connection with bonds that Bondex issued on behalf of Trio.

        WHEREFORE, Bondex requests judgment against Trio for:

              a) The amount(s), if any, to be paid by Bondex and/or the amounts incurred and/or to

                 be incurred as a result of Bondex having issued any bond(s) on behalf of Trio;



                                                  14
      Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 15 of 34




          b) All legal fees;

          c) All consultant and/or expert fees;

          d) All costs and expenses;

          e) Interest; and

          f) Such other relief as the Court deems appropriate.


                                    DREIFUSS BONACCI & PARKER, PC
                                    Attorneys for Plaintiff Bondex Insurance Company


                                    By: ____/s/ Paul Mandal_________________
                                             PAUL H. MANDAL


Dated: June 1, 2020




                                              15
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 16 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 17 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 18 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 19 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 20 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 21 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 22 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 23 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 24 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 25 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 26 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 27 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 28 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 29 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 30 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 31 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 32 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 33 of 34
Case 2:19-cv-00614-CSMW Document 19 Filed 06/01/20 Page 34 of 34
